Citation Nr: 1241625	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  08-17 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, to include as secondary to service-connected splenectomy.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that, in pertinent part, denied the Veteran's claims.  The Veteran filed a notice of disagreement dated in February 2007, and the RO issued a statement of the case dated in May 2008.  The Veteran submitted a substantive appeal in June 2008.

In March 2012, the Veteran, accompanied by his representative, testified at a hearing before the undersigned Veterans Law Judge at the local VA office.  A transcript of these proceedings has been associated with the Veteran's claims file.  At the hearing, the record was held open for an additional 60 days in order to allow the Veteran time to submit additional medical evidence in connection with his claim of entitlement to service connection for chronic fatigue syndrome.  No additional evidence was submitted.

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claims based upon all relevant evidence.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have chronic fatigue syndrome that had its clinical onset in service or is otherwise related to active duty.  


CONCLUSION OF LAW

Chronic fatigue syndrome was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in April and July 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, VA medical records, and Social Security Administration disability records  have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with VA examinations in connection with his claims.  He was also afforded the opportunity to testify at a hearing before the Board in March 2012.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  In this regard, the Board notes that, during his testimony before the Board, the Veteran requested that the record be held open so that he could obtain a medical opinion in connection with his claim for chronic fatigue syndrome.  The record was held open until May 16, 2012.  However, the Veteran did not submit any additional evidence.

The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claim adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claim are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, such as arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he is entitled to service connection for chronic fatigue syndrome as secondary to his service-connected splenectomy.  

The Veteran's service treatment records are silent for a diagnosis of or treatment for chronic fatigue syndrome.  The Veteran's April 1970 separation examination is normal in all respects.

After service, the Veteran was service-connected for splenectomy.  He was afforded a VA fee basis examination dated in July 2004 in connection with this condition.  The examiner stated that that the Veteran was suffering from status post splenectomy and that, as a result of his hematological condition, he has easy fatigability and weakness.  Symptoms were noted to occur whenever doing any kind of work.  The Veteran reported that he contracted infection easily because of his blood disease.  After examination, the Veteran was diagnosed with splenectomy with normocytic normochronic anemia.
 
The Veteran's outpatient treatment records note treatment for chronic kidney disease, renal insufficiency and gout, among other conditions, but no diagnosis of chronic fatigue syndrome is indicated.  In addition, a March 2007 treatment note found that the Veteran reported that he thought that his health had been adversely affected by his splenectomy.  The physician stated that he did not think that the Veteran's splenectomy was associated with his current medical problems.

The Veteran was provided a VA fee basis examination dated in May 2006; the history of splenectomy was noted.  As a result of his hematological condition, the Veteran was noted to have light-headedness, easy fatigability, weakness, easy bleeding and shortness of breath after walking three city blocks.  The Veteran was also noted to have intermittent claudication after walking 150 yards on level ground.  He had calf pain at rest.  The examiner indicted that the Veteran required continuous treatment to control his condition due to persistent symptoms.   The examiner stated that there was no functional impairment resulting from the Veteran's condition.  The Veteran reported that he had been diagnosed with chronic fatigue syndrome 10 years ago and reported symptoms of migrating joint pain, frequent sore throat and generalized muscle aches or weakness.  The examiner noted that his symptoms were after his splenectomy.  Prior to onset of symptoms, the Veteran reported that he had no restrictions at all on his level of activity.  Afterward, the Veteran indicated that he could not hold a job and was unable to do routine daily activities.  The examiner indicated that the Veteran was not receiving treatment for chronic fatigue syndrome.  After examination, the Veteran was diagnosed with status post splenectomy.  It was noted that there was no residual vascular infarction from the blood problem.  The examiner stated that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome.  

Based on the foregoing, the Board finds that entitlement to service connection for  chronic fatigue syndrome is not warranted in this case.  The Veteran's outpatient treatment do not show a diagnosis of this condition and the May 2006 VA examiner specifically found that the Veteran did not meet the criteria for the condition.  In addition, the Board notes that in a March 2007 treatment note, the physician stated that he did not think that the Veteran's splenectomy was associated with his current medical problems.

As the Veteran has not been found to have chronic fatigue syndrome, the claim must be denied.  As noted above, the existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).   In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinion of the May 2006 VA examiner to be most persuasive in this case, supported as it is by an absence of medical evidence in the claims file that the Veteran has chronic fatigue syndrome.  

In addition, the Board notes that the Veteran has contended on his own behalf that his claimed condition is related to his service-connected splenectomy.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witness observed and is within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, while VA must consider lay evidence, it may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010); see also See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring) ("the Board should avoid overbroad statements about the competence of laypersons and should carefully distinguish its treatment of lay testimony of symptoms and its analysis of lay competence on issues of diagnosis or causation").   Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of chronic fatigue syndrome is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disability and military service or a service-connected disorder to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contentions are outweighed by the medical evidence of record, including the opinion of the May 2006 VA examiner.  

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chronic fatigue syndrome is denied.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In this case, with respect to the Veteran's hearing loss claim, the Veteran testified before the Board that he had been afforded an audiological examination in early 2011.  The Veteran's VA treatment records contain a June 2011 audiological assessment that states that the Veteran's hearing was tested and that he was afforded a comprehensive hearing evaluation.  He was diagnosed with bilateral normal to mild sensorineural loss.  However, the test results were not included in the treatment note.  

As such this matter must be remanded and, upon remand, the RO should obtain the actual test results underlying the June 2011 audiological assessment.  Updated treatment records from the VA should also be obtained and the Veteran should be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the test results underlying the June 2011 audiological assessment, and updated VA medical records.  If a hearing loss is present and an etiological opinion is not included, refer the claims file to the examining audiologist for an opinion as to whether it is as likely as not (50 percent probability or better) that current hearing loss had its clinical onset in service or is otherwise related to his period of active duty.  A rationale for the opinion should be included.  

2.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


